DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-15 are allowed. 
	The present invention is directed to an information processing apparatus and a setting method each of which enables selecting paper that is used for printing. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an information processing apparatus capable of communicating with an image forming apparatus that forms an image on a sheet conveyed from any one of a plurality of sheet holding units, the information processing apparatus comprising:
a storage that stores first count information indicating a number of times that a first type of the sheet is set as a type of a sheet which is held in any one of the plurality of sheet holding units and second count information indicating a number of times that a second type of the sheet is set as a type of a sheet which is held in any one of the plurality of sheet holding units; and
a controller that causes a display device to display a screen that includes at least a first object related to the first type of the sheet or a second object related to the second type of the sheet based on the first count information and the second count information so that a user is able to identify a type of sheet whose number of times of being set as the type of a sheet which is held in any one of the plurality of sheet holding units is larger.
The closest prior art, Takeuchi et al. (US 2009/0009803 A1) in view of Sakai (US 2015/0256700 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Takeuchi et al. (US 2009/0009803 A1) discloses an image forming apparatus comprises a display unit; and a display controlling unit that causes the display unit to display a first ready screen and a second ready screen. The first ready screen is displayed when a job can be accepted, and the first ready screen indicates that a job can be accepted and has a first button for detecting operator's input of a request for displaying a screen having first information. The second ready screen is displayed when a job can be accepted after input of the request is detected, and the second ready screen has the first information and has a second button for detecting input of a request for displaying second information other than the first information.
	Sakai (US 2015/0256700 A1) discloses energization control of a device (such as a scanner device and a printer device) included in an information processing apparatus.
However, Takeuchi et al. (US 2009/0009803 A1) in view of Sakai (US 2015/0256700 A1) do not disclose “a controller that causes a display device to display a screen that includes at least a first object related to the first type of the sheet or a second object related to the second type of the sheet based on the first count information and the second count information so that a user is able to identify a type of sheet whose number of times of being set as the type of a sheet which is held in any one of the plurality of sheet holding units is larger”. Therefore claim 1 is allowed (in 
 	Independent claims 6 and 11 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 6 and 11 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-5, 7-10, 12-15, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672